Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11217667 (hereinafter Pat-67). Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding claim 1. The claims 1 and 5 of Pat-67 discloses the claim 1.

Claims 3-5 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11217667 (hereinafter Pat-67) in view of Liaw (US 20200105889).

Regarding claim 3. The claims 1 and 5 of Pat-67 in view of Liaw discloses the claim 3 as indicated in the below rejection.

Regarding claim 4. The claims 1 and 5 of Pat-67 in view of Liaw discloses the claim 4 as indicated in the below rejection.

Regarding claim 5. The claims 1 and 5 of Pat-67 in view of Liaw discloses the claim 5 as indicated in the below rejection.

Regarding claim 6. The claim 6 of Pat-67 discloses the claim 6 except a plurality of first channels on the first region apart from one another in a vertical direction; a plurality of second channels on the second region apart from one another in the vertical direction.
However, Fig 36 of Liaw discloses a plurality of first channels 210A on the first region (the region of very left side of 250 close to 270) apart from one another in a vertical direction; a plurality of second channels 210A on the second region (the right side region) apart from one another in the vertical direction.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 6 of Pat-67 to have the Liaw's structure for the purpose of providing enhanced device integration with high performance and low leakage characteristics [0018].

Regarding claim 7. The claims 6-7 of Pat-67 in view of Liaw discloses the claim 7.

Regarding claim 8. The claims 6-8 of Pat-67 in view of Liaw discloses the claim 8.

Regarding claim 9. The claims 6-7 and 9 of Pat-67 in view of Liaw discloses the claim 9.

Regarding claim 10. The claims 6-7 and 10 of Pat-67 in view of Liaw discloses the claim 10.

Regarding claim 11. The claims 6-7 and 11 of Pat-67 in view of Liaw discloses the claim 11.

Regarding claim 12. The claims 6-7 and 12 of Pat-67 in view of Liaw discloses the claim 12.

Regarding claim 13. The claims 6 and 13 of Pat-67 in view of Liaw discloses the claim 13.

Regarding claim 14. The claims 6 and 14 of Pat-67 in view of Liaw discloses the claim 14.

Regarding claim 15. The claims 6 and 15 of Pat-67 in view of Liaw discloses the claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liaw (US 20200105889).

Regarding claim 1. Fig 36 of Liaw discloses A semiconductor device 200F comprising:
a substrate 201;
a plurality of channels 210A on the substrate apart from one another in a vertical direction;
a gate structure 252/255 contacting the plurality of channels;
a gate spacer 220 (the spacer under the 210A) on at least one side surface of the gate structure; and
a source/drain structure 240/260 contacting the plurality of channels, the source/drain structure comprising one of a source structure (left side of the gate) and a drain structure (right side of the gate),
wherein a topmost portion of a bottom surface (the bottom surface of the spacer) of the gate spacer is lower than a topmost portion of a top surface of a topmost channel (the topmost 210A) from among the plurality of channels (Fig 36), and
a topmost portion (the S/D located under the bottom surface of the topmost 210A) of a top surface of the source/drain structure is lower than the topmost portion of the top surface of the topmost channel.

Regarding claim 3. Liaw discloses The semiconductor device of claim 1, wherein
the topmost portion of the bottom surface of the gate spacer is higher than a bottommost portion of a top surface of a bottommost channel (the bottommost 210A) from among the plurality of channels (Fig 36).

Regarding claim 4. Liaw discloses The semiconductor device of claim 1, wherein the source/drain structure is doped with a p-type dopant [0062].

Regarding claim 5. Liaw discloses The semiconductor device of claim 1, wherein
a bottom surface (topmost 252/255 above the topmost 210A) of the gate structure contacts the topmost portion of the top surface of the topmost channel (Fig 36).

Regarding claim 6. Fig 36 of Liaw discloses A semiconductor device comprising:
a substrate 201 comprising a first region 202P (left side) and a second region 202P (right side);
a plurality of first channels 210A (in the first region) on the first region apart from one another in a vertical direction;
a plurality of second channels 210A (in the second region) on the second region apart from one another in the vertical direction;
a first gate structure 252/255 (in the first region) contacting the plurality of first channels;
a second gate structure 252/255 (in the second region) contacting the plurality of second channels;
a first gate spacer 220 (in the first region) on at least one side surface of the first gate structure;
a second gate spacer 220 (in the second region) on at least one side surface of the second gate structure;
a first source/drain structure 260 (in the first region) contacting the plurality of first channels; and
a second source/drain structure 260 (in the second region) contacting the plurality of second channels,
wherein a topmost portion of a bottom surface of the first gate spacer (the spacer below the topmost 210A) is lower than a topmost portion of a top surface of a topmost first channel from among the plurality of first channels (Fig 36), and
wherein a topmost portion (the 260 is located under the bottom surface of the topmost 210A) of a top surface of the first source/drain structure is lower than the topmost portion of the top surface of the topmost first channel (Fig 36).

Regarding claim 7. Liaw discloses The semiconductor device of claim 6, wherein
the first source/drain structure comprises a first source/drain layer 260 (in the first) and a first capping layer 240 directly on the first source/drain layer, and
the second source/drain structure comprises a second source/drain layer ([0062]: ‘260 can include epitaxial layers’, Thus, bottom layer of the ‘the layers’ is second S/D layer), a third source/drain layer ([0062]: ‘260 can include epitaxial layers’, Thus, upper layer of the ‘the layers’ is third S/D layer) on the second source/drain layer, and a second capping layer 260 (in the second) on the third source/drain layer.

Regarding claim 10. Liaw discloses The semiconductor device of claim 7, wherein
the first source/drain layer and the second source/drain layer comprise a substantially same first composition (Fig 36: because they have same configuration), and
the first capping layer and the second capping layer comprise a substantially same second composition (Fig 36: because they have same configuration).

Regarding claim 12. Liaw discloses The semiconductor device of claim 7, wherein
the first source/drain layer, the second source/drain layer, and the third source/drain layer comprise a p-type dopant [0062].

Regarding claim 14. Liaw discloses The semiconductor device of claim 6, wherein
a topmost portion (the spacer under the topmost 210A) of a bottom surface of the second gate spacer is lower than a topmost portion of a top surface of a topmost second channel from among the plurality of second channels (Fig 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 20200105889) in view of Frougier (US 20190058052).

Regarding claim 2. Liaw discloses The semiconductor device of claim 1, wherein
the gate spacer comprises an inner side surface contacting the gate structure and an outer side surface opposite to the inner side surface (Fig 36)
But Liaw does not disclose the source/drain structure comprises a portion such that a distance from the portion of the source/drain structure to the gate structure in a horizontal direction is smaller than a distance from the outer side surface of the gate spacer to the gate structure in the horizontal direction.
However, Fig 13 of Frougier discloses the source/drain structure 36/44 comprises a portion 36 such that a distance from the portion of the source/drain structure to the gate structure 48 in a horizontal direction is smaller than a distance from the outer side surface (the outer surface adjacent to 42) of the gate spacer 42 to the gate structure in the horizontal direction.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liaw’s device structure to have the Frougier’s structure for the purpose of providing enhanced device integration with high performance and low leakage characteristics [0003].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 20200105889).

Regarding claim 8. Liaw discloses The semiconductor device of claim 7. But Liaw does not explicitly disclose wherein a Si concentration of the first source/drain layer is lower than a Si concentration of the first capping layer, and wherein a Si concentration of the second source/drain layer is lower than a Si concentration of the second capping layer.
However, Liaw discloses the 240 is silicide structures [0044] whereas the first S/D layer and the second S/D layer is germanium or compound without Si [0062]. 
Thus, a Si concentration of the first source/drain layer is necessarily lower than a Si concentration of the first capping layer and a Si concentration of the second source/drain layer is necessarily lower than a Si concentration of the second capping layer.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 20200105889) in view of Seo (US 20190214314).

Regarding claim 9. Liaw discloses The semiconductor device of claim 7. But Liaw does not explicitly disclose wherein a Si concentration of the third source/drain layer is lower than a Si concentration of the second source/drain layer.
However, Seo discloses a Si concentration of the third source/drain layer 804 is lower than a Si concentration of the second source/drain layer 602 ([0046]: 804 have a higher percentage of Ge than 602).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liaw’s device structure to have the Seo’s structure for the purpose of providing enhanced device integration with high performance by preventing source-to-drain shorts [0038].

Regarding claim 11. Liaw discloses The semiconductor device of claim 7, wherein
the first source/drain layer, the second source/drain layer comprise SiGe [0062].
But Liaw does not specifically disclose the third source/drain layer comprise SiGe.
However, Seo discloses the third source/drain layer 804 comprise SiGe [0046].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liaw’s device structure to have the Seo’s structure for the purpose of providing enhanced device integration with high performance by preventing source-to-drain shorts [0038].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 20200105889) in view of Chang (US 20140151639).

Regarding claim 13. Liaw discloses The semiconductor device of claim 6 except wherein a distance from the topmost portion of the top surface of the topmost first channel to a bottommost portion of a top surface of a bottommost first channel from among the plurality of first channels in the vertical direction is less than a distance from a topmost portion of a top surface of a topmost second channel to a bottommost portion of a top surface of a bottommost second channel from among the plurality of second channels in the vertical direction.
However, Fig 18B of Chang discloses a distance from the topmost portion (top surface portion of the topmost 120N) of the top surface of the topmost first channel to a bottommost portion of a top surface (bottom surface of the bottommost 120N) of a bottommost first channel from among the plurality of first channels 120N in the vertical direction is less than a distance from a topmost portion (top surface portion of the topmost 230N) of a top surface of a topmost second channel to a bottommost portion (bottom surface of the bottommost 230N) of a top surface of a bottommost second channel from among the plurality of second channels 230 in the vertical direction.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liaw’s device structure to have the Chang’s structure for the purpose of providing enhanced device integration with enhanced carrier mobility [0003].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 20200105889) in view of Yang (US 20190123163).

Regarding claim 15. Liaw discloses The semiconductor device of claim 6. But Liaw does not specifically disclose wherein a height of a topmost portion of a bottom surface of the second gate spacer is greater than or equal to a height of a bottommost portion of a top surface of a bottommost second channel from among the plurality of second channels.
However, Yang discloses a height of a topmost portion of a bottom surface of the second gate spacer 22 is greater than or equal to a height of a bottommost portion of a top surface of a bottommost second channel 25 from among the plurality of second channels ([0076]: the thickness of 20 is same as the height of spacer 22, which is . Then 22 is be equal to or greater 25).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liaw’s device structure to have the Yang’s structure for the purpose of providing enhanced device integration with reduced capacitance characteristics between S/D and gate.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van (US 20190131181) in view of Liaw (US 20200105889).

Regarding claim 16. Fig 19B (intermediate lateral view), Fig 21C (lateral view), Fig 23B (top plan view) and Fig 23A (lateral view of portion of Fig 23B) of Van disclose A semiconductor device comprising:
a substrate 10 comprising a first region (Fig 23B: the left top region of 94/45) and a second region (Fig 23B: the left bottom region of 94);
a plurality of first channels 125 on the first region apart from one another in a vertical direction (Fig 23A);
a plurality of second channels 125 (Fig 23A) on the first region apart from one another in the vertical direction;
a plurality of third channels 125 (Fig 23B: the channels under the right top region of 94) on the second region apart from one another in the vertical direction;
a plurality of fourth channels 125 (Fig 23B: the channels under the right bottom region of 94) on the second region apart from one another in the vertical direction;
a first gate structure 94 (in the first region) contacting the plurality of first channels (Fig 23A);
a second gate structure 94 (in the second region) contacting the plurality of second channels (Fig 23A);
a third gate structure 94 (right side which covers the third and fourth channels) contacting the plurality of third channels and the plurality of fourth channels (Fig 23A);
a first gate spacer 45 on a side surface of the first gate structure (Fig 23B);
a second gate spacer 45 on a side surface of the second gate structure (Fig 23B);
a third gate spacer 45 on a side surface of the third gate structure (Fig 23B);
a first source/drain structure (Fig 19B, [0076]: the area of left side 58) contacting the plurality of first channels (Fig 19B);
a second source/drain structure (Fig 19B, [0076]: the area of center side 58) contacting the plurality of second channels (Fig 19B); and
a third source/drain structure (Fig 19B, [0076]: the area of right side 58) contacting the plurality of third channels and the plurality of fourth channels (Fig 19B).
Although Fig 21C of Van discloses the relationship between spacers and each channel, Van does not explicitly disclose wherein a topmost portion of a bottom surface of the first gate spacer is lower than a topmost portion of a top surface of a topmost first channel from among the plurality of first channels, and 
a topmost portion of a top surface of the first source/drain structure is lower than the topmost portion of the top surface of the topmost first channel.
However, Liaw discloses a topmost portion of a bottom surface of the first gate spacer 220 is lower than a topmost portion of a top surface of a topmost first channel 210 from among the plurality of first channels, and 
a topmost portion of a top surface of the first source/drain structure 260 is lower than the topmost portion of the top surface of the topmost first channel (Fig 36).
The references, Van and Liaw may be used to show obviousness because they are analogous art, which is directed to multi-gate devices with gate-all-around (GAA) transistor (see Fig 3 of Van) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Van’s device with the specified features of Liaw’s structure because they are from the same field of endeavor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liaw’s device structure within Van’s device for the purpose of providing enhanced device integration with reduced off-state leakage current characteristics ([0106]-[0107] in Liaw).

Regarding claim 17. Van in view of Liaw discloses The semiconductor device of claim 16, Van further discloses wherein
the first source/drain structure and the second source/drain structure are separated from one another (Fig 19B), and
the third source/drain structure contacts the plurality of third channels and the plurality of fourth channels (Fig 19B).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a horizontal distance between the plurality of first channels and the plurality of second channels is greater than a horizontal distance between the plurality of third channels and the plurality of fourth channels”.

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a length of the first source/drain structure in the vertical direction is less than a length of the third source/drain structure in the vertical direction”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first source/drain structure comprises a first predetermined number of layers, and the third source/drain structure comprises a second predetermined number of layers, the second predetermined number being greater than the first predetermined number”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826